Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1736
                       Lower Tribunal No. 20-15930
                          ________________


                               Beth Martin,
                                  Appellant,

                                     vs.

                              Daniel Martin,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Ivonne Cuesta, Judge.

      Marks & West, P.A., Evan R. Marks and Carolyn W. West, for
appellant.

     Abramowitz and Associates, and Jordan B. Abramowitz, for appellee.


Before FERNANDEZ, C.J., and MILLER, and GORDO, JJ.

     PER CURIAM.

     Affirmed.